Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
	Claim 1 has been amended to define that inner end portions of the side portions are tapered.  The last two paragraphs of the specification indicate that in the depicted embodiment, a tapered surface 6a is used in combination with projection portion 3a to expand the drum in sync with axial movement of the side portions but that: 
“The device for synchronizing the diameter-expanding operation of the forming drum 2 and the movement of the side portions 6 in the drum axial direction is not limited to the configuration described in this embodiment.  For example, the movement of each of the side portions 6 in the drum axial direction can be synchronized with the diameter-expanding operation of the forming drum 2 using a servo motor that is electrically controlled via a control unit.”
Further, original dependent claim 2 described this first (tapered) embodiment) and original dependent claim 3 described the electrical control embodiment.  Thus, in the original disclosure, the tapered surface embodiment and the electrical control embodiment were described as separate alternative manners of achieving the described synchronized movements, there being no original description of a combination of these two embodiments.  As claim 1 as amended now defines the tapered side portions (consistent with the depicted embodiment), dependent claim 3, which defines the electrical control embodiment, requires both embodiments in combination and therefore claim 3 defines subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Claims 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldoni et al. (US 6,360,802).
	Baldoni discloses a device for forming a pneumatic tire comprising an expandable drum (e.g. note expansion from figs. 2-3) having expansion segments (50) with a first planar surface (cylindrical outer surface 55) and a second planar surface (shoulder 56) depicted perpendicular to the first planar surface, side portions (13) and turn-up mechanisms (58) as well as a bead lock (43/64 - col. 4, lines 48-52).  Further, the side portions include inner end portions in a tapered shape (52) that decreases in diameter as it extends inward in the axial direction, the tapered shape being in contact with the expansion segment (50; along surface 53) and forming a gap between the tapered shape and second planar surface (56) between the first planar surface and the outer surface of the side portions - see below marked up version of Fig. 2 showing this triangular gap colored in black:

    PNG
    media_image1.png
    662
    491
    media_image1.png
    Greyscale

As to the “wherein” clause defining specific operability of the device in terms of when the step portions are formed relative to when the bead is bonded and when it is locked by the bead locks, although Baldoni bonds the beads to the steps and locks the beads, it does not teach these specific steps in the specified order relative to one another.  However, as claim 4 is directed to a device, these specific method steps relate to an intended manner of operation .  
Claims 1 and 2 are allowed.
	Previously applied Okuda (JP 2016-043521) discloses forming a pneumatic tire by disposing a cylindrical band (A in Fig. 1(A)) on an expandable drum (2) and side portions (3), forming step portions in the band by expanding the drum (Fig. 1(B)), bonding bead members to side surfaces of the band by moving the bead members towards the steps after forming the step portions (Fig. 1(C)), turning up the end portions of the band to wrap the beads (fig. 1(D)) and bonding a remaining member to form the green tire (Fig 1(E)).  Further, the side portions of the drum move axially in sync with the diameter expanding operation to absorb deformation 
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive as regards the remaining rejections but are generally convincing with respect to claims 1-2.  The argument that Baldoni does not teach the new features of claim 4 are not persuasive for the reasons detailed in the statement of rejection above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 17, 2022